Citation Nr: 0517503	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  02-16 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to October 
1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Cleveland, Ohio, which adjudicated the case on 
behalf of the RO in North Little Rock, Arkansas.  In that 
determination, the RO declined to reopen the previously 
denied claim of service connection for a back disability.  
The veteran disagreed and this appeal ensued.  In April 2005, 
the veteran testified at a videoconference hearing before the 
undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  In a May 1993 decision, the RO denied the claim of 
service connection for a back disability, and the veteran did 
not perfect an appeal of this determination.  

2.  The evidence submitted since the May 1993 denial of 
service connection for a back disability does not bear 
directly and substantially upon the specific matter under 
consideration and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of that 
claim.  


CONCLUSIONS OF LAW

1.  The RO's 1993 decision denying the veteran service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2001, 2004).  

2.  Evidence submitted since the RO's May 1993 decision is 
not new and material with respect to the claim for service 
connection for a back disability, and the claim for that 
benefit may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a) (2001, 2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2001 and March 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Private medical treatment records have 
been obtained, as indicated by the veteran.  The veteran has 
not otherwise identified any additional evidence not already 
associated with the claims folder that is obtainable.  For 
these reasons, his appeal is ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), in which the Court held that 
38 U.S.C.A. § 5103(a) requires VA to provide notice to the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  In the present case, the RO initially 
considered the claims on appeal in March 2002, subsequent to 
the passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Prior to that initial decision and 
subsequent to the passage of the VCAA, the RO provided notice 
to the veteran of the laws and regulations governing the 
claims on appeal and the evidence that he must supply and the 
evidence that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
adjudicated on several occasions, most recently in June 2004, 
in light of the additional development performed subsequent 
to March 2002.  Therefore, the Board finds no evidence of 
prejudicial error in the present case.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993); see also Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

The veteran seeks to reopen his service connection claim for 
a back disability.  This claim was most recently denied by 
the RO in May 1993, and the veteran did not perfect an appeal 
of the RO's denial; it is therefore final.  38 U.S.C.A. 
§ 7105 (West 2002).    

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

At the time the RO denied the veteran's 1993 service 
connection claim, it found no evidence that the appellant's 
current back disability had been incurred during military 
service.  For the reasons to be discussed below, evidence 
submitted since that May 1993 decision is not new and 
material, and his service connection claim cannot be 
reopened.  

In support of his claim, the appellant submitted private 
medical treatment records from various providers.  These 
records confirm current and ongoing treatment for a back 
disability, for which the appellant has received medication 
and chiropractic care.  This evidence is new, in that it was 
not of record at the time of the 1993 denial, but it is not 
material, as it does not suggest the onset of a back 
disability during military service.  These private treatment 
records, by themselves or in connection with evidence 
previously assembled, are not so significant that they must 
be considered in order to fairly decide the merits of the 
claim.  At the time of the May 1993 denial, the RO conceded 
that the appellant had diagnoses of the lumbar and cervical 
spine, according to the RO decision.  The RO also noted that 
the appellant had received medical treatment for his back as 
early as 1968, so the private medical evidence of back 
treatment since that time does not establish earlier onset of 
his current spinal disability, and is cumulative and 
redundant of prior evidence.  Therefore, these more recent 
treatment records, confirming only that the appellant has 
received post-service medical treatment for his back, are not 
new and material evidence, and cannot be used to reopen the 
appellant's claim.  

Concerning the lay statements from G.D.D. and L.E.T. in 
support of the veteran's claim, the Board does not find them 
new and material.  The authors of these statements report 
they served with the veteran at the time he was struck in the 
head by falling boards, allegedly injuring his back.  The 
Board notes first that L.E.T.'s July 2001 statement is 
essentially similar to a March 1993 statement also by L.E.T.  
Therefore, Mr. T.'s more recent statement is cumulative and 
redundant of evidence already considered in 1993, and cannot 
be used to reopen the veteran's claim.  While a prior 
statement from G.D.D. is not of record, several other lay 
statements were of record and were considered by VA at that 
time.  Because Mr. D.'s statement essentially mirrors those 
prior lay statements, it is cumulative and redundant of 
evidence already considered, and also cannot be used to 
reopen the veteran's claim.  Neither G.D.D. nor L.E.T. claim 
to be medical experts, and their lay statements are therefore 
of limited probative value.  Such testimony in and of itself 
is not sufficient to reopen a previously denied claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  

Finally, the appellant at the April 2005 hearing offered his 
own lay assertions that his current back disability began 
during active military service.  However, lay assertions 
regarding medical causation and etiology do not constitute 
new and material evidence.  Moray, supra; see also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, the veteran has not submitted new and material 
evidence that may be used to reopen the claim for service 
connection for a back disability.  In the absence of any new 
and material evidence, his application to reopen must be 
denied.  




ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a back disability is 
denied.  



	                     
______________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


